Citation Nr: 1010397	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  99-13 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to October 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for both multiple sclerosis and headaches.  
In relevant part, following her appeal, the Veteran relocated 
in 2004 and transferred her claims file to the RO indicated 
on the title page of this decision.  The RO granted service 
connection for headaches in a March 2006 rating decision; 
therefore this issue is no longer on appeal.

In September 1999 the Veteran and her mother testified in a 
personal hearing before a Decision Review Officer at the 
Reno, Nevada RO.  A transcript has been incorporated into the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim came before the Board in January and July 2007 and 
was remanded twice to complete development.  Regrettably, a 
third remand is in order.

In January 2007 the Board ordered a remand to afford the 
Veteran a VA examination in order to determine whether she 
had a confirmed diagnosis of multiple sclerosis (MS).  The 
remand order also sought her current VA treatment records 
after July 2006.  The Veteran's treatment records through 
January 2007 were obtained and while she was afforded an 
examination in February 2007, the examiner clearly stated 
that he was waiting for the results of a lumbar puncture and 
spinal fluid analysis.  A "Note" added to another copy of 
the February 2007 VA examination indicated the Veteran had 
stated she was to obtain a lumbar puncture procedure at 
"OHSU" (Oregon Health and Science University).  The claim 
was returned to the Board nonetheless, which ordered another 
remand in July 2007 to obtain and consider the results of 
that lumbar puncture/ spinal fluid analysis.   

An October 2007 Duty to Assist letter to the Veteran 
requested that she provide a copy of the treatment report 
from this lumbar puncture procedure conducted at OHSU or 
complete a VA Form 21-4142 so that VA could obtain a copy of 
that report.  There is no response from the Veteran in the 
claims file.  In June 2009 another duty to assist letter 
again requested the Veteran submit a copy or authorize the VA 
to obtain it.  The July 2009 response from the Veteran 
through her representative included a completed authorization 
for release.  While the AMC mailed to OHSU the completed 
release form, the Veteran's claims file was also sent for an 
addendum VA examination and opinion to the Roseburg VA 
medical facility.  The examiner noted a review of the claims 
file, noted the presence of a completed release form, and 
upon her review, noted there were no OHSU medical records in 
the file.  

In October 2009 the AMC received from OHSU copies of what 
appear to be lab results following testing of the Veteran in 
November 2004.  Considering the VA examiner's October 2009 
comment that there were no OHSU records in the file before 
her, the Board concludes these newly arrived records were 
never forwarded to the VA examiner for review.  

As well, the Veteran's most recent VA treatment report from 
the Roseburg VA medical facility is January 2007.  Current 
treatment reports should be obtained and added to the claims 
file.  Further, while there is no indication whether the 
Veteran is receiving Social Security disability benefits, her 
March 2004 claim indicated she was in receipt of "SSI" and 
numerous statements throughout the record indicate she has 
not been employed for some time.  A determination whether she 
is in receipt of disability benefits should be made.

The Board cannot adjudicate this claim based on an incomplete 
record.  VA has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
appellant and by the evidence of record.  38 U.S.C.A. § 
5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2006).  
Therefore, the RO must obtain the above-referenced evidence 
prior to appellate review or otherwise fulfill its duty to 
assist. Once the relevant evidence is obtained, the claims 
file should be returned to the examiner who provided the 
February 2007 VA examination and an updated opinion 
requested.

The Board also stresses that if the Veteran wants help, she 
cannot passively wait for it in those circumstances where she 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
pertaining to her multiple sclerosis 
treatment from the Roseburg, Oregon and 
Portland, Oregon medical facilities dated 
January 2007 to present.

2.  Determine whether the Veteran is in 
receipt of Social Security disability 
benefits.  If so, request from the 
appropriate office a copy of the 
determination letter and the underlying 
medical documentation.

3.  Forward the claims file and a copy of 
this remand order to the same examiner who 
conducted the October 2009 VA neurological 
disorder examination.  The VA examiner is 
to consider the Oregon Health and Science 
University lab results, received at AMC in 
October 2009, for testing that was 
apparently conducted in November 2004.  
The examiner should indicate whether the 
prior opinion (February 2007 VA 
examination and the October 2009 
supplemental examination and opinion) is 
changed in any respect.  If necessary, the 
examiner should order the accomplishment 
of any tests deemed appropriate.

a. He/she should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent) or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran currently has MS that is related 
to active service or was manifested within 
seven years of her discharge from active 
service in October 1979.  If the examiner 
concludes that a diagnosis of MS is 
supported, he/she should identify and 
discuss when the earliest onset of 
symptoms is shown by the record.  
Specifically, the examiner should address 
the Veteran's complaints of dizziness, leg 
cramps and vision problems during service 
as the possible onset of any current 
disorder. 

b.  If it cannot be determined whether the 
Veteran currently has MS that is related 
to active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the examination report, with 
an explanation as to why this is so.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

4.  Ensure that all the requested 
development has been fully accomplished 
and ensure compliance with this remand.  
See also Remands dated in January and July 
2007.  If deficient in any manner, 
implement corrective procedures.  

5.  Readjudicate the claim of entitlement 
to service connection for MS.  If the 
disposition remains unfavorable, the 
Veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC) and the usual period of 
time for a response should be afforded.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


